Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 4-6-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,572,323 to Lipscomb et al. in view of U.S. Patent Application Publication No. 2014/0251223 to Rowe et al.


Referring to claim 23, Lipscomb et al. as modified by Rowe et al. further discloses the flow-control valve includes a first pipe extending from the liquid pump to the reservoir – see at 750,752 in figures 3-7c, and a second pipe extending from the first pipe to the bowl – see at 754-757, the flow-control valve having a variable opening the selective position of which determines the flow distribution between the first path and the second path – see paragraph [0061]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lipscomb et al. as modified by Rowe et al. and add the valve of Rowe et al., so as to yield the predictable result of controlling fluid flow through the device as desired.

Allowable Subject Matter

3.	Claims 2-7, 9-10, 24-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 4-6-21 obviates the 35 U.S.C. 112(b) rejections of claims 2-10, 23-26 and 29 detailed in the last office action dated 10-6-20.
	Regarding the prior art rejections of claims 1, 8, 22-23 and 28, applicant’s claim amendments dated 4-6-21 obviates the 35 U.S.C. 103 rejections of claims detailed in the last office action dated 10-6-20. However, applicant’s claim amendments dated 4-6-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the Lipscomb et al. reference US 9572323 discloses the claim limitations of a bowl defining a wall for holding an aqueous drinking fluid – see at 42, the bowl being divided into a drinking basin which is accessible to a domesticated pet – see forward of item 44 in figures 1-3, and an interior basin which is not accessible to the pet – see below 44 in figures 1-3, a housing – at 44, configured to cover the interior basin – see figures 1-3, the housing having an inlet port to receive water from the drinking basin – see at 82, a reservoir disposed above the bowl – see at 46a,46b, the reservoir configured to hold a portion of the drinking fluid – see figures 1-3, a pump – at 50, in fluid communication with the reservoir configured to receive the drinking fluid from the interior basin – see figures 1-3, and push the drinking fluid under pressure up toward the reservoir – see figures 1-3.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.